213 S.W.3d 1 (2005)
CITY OF DOVER, Arkansas, Johnny Waldo, Mayor, Appellants,
v.
CITY OF RUSSELLVILLE, Arkansas, Appellee.
No. 04-1112.
Supreme Court of Arkansas.
September 15, 2005.
Durham & Fought, P.A., by: James Durham, for appellants.
No response.
PER CURIAM.
The City of Dover appeals from a judgment entered June 29, 2004, "and from all orders entered prior to that date." However, in violation of Ark. Sup.Ct. R. 4-2(a)(8), the notice of appeal is not included in the Addendum. Pursuant to Ark. Sup. Ct. R. 4-2(b)(3), this court finds that the Addendum is deficient, and the appellant is granted fifteen days from the date of the entry of this order within which to file an amended Addendum. It is a practical impossibility for seven justices to examine a single transcript filed with this court. Villines v. Harris, 361 Ark. 111, 204 S.W.3d 520 (2005). Further, this court may affirm the judgment under Ark. R. Sup.Ct. 4-2(b)(3) if an amended Addendum is not filed within the fifteen days.